 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                                EASTERN DISTRICT OF CALIFORNIA

 5

 6    JOSHUA DAVIS BLAND,                                  Case No. 1:19-cv-01030-LJO-JDP
 7                        Plaintiff,                       ORDER CLOSING CASE
 8           v.
 9    D. MOFFETT, et al.,
10                        Defendant.
11

12

13          Plaintiff Joshua Davis Bland (“plaintiff”) is a state prisoner proceeding pro se in this civil

14   rights action brought under 42 U.S.C. § 1983. Plaintiff filed two IFP applications with numerous

15   irregularities and attempted to pay his filing fee with a promissory note. See ECF Nos. 2, 11, and

16   13. On October 17, 2019, the court denied plaintiff’s motions to proceed in forma pauperis and

17   ordered him to pay his filing fee within 21 days. See ECF No. 21. Plaintiff failed to comply with

18   that order, and the deadline to pay his filing fee has now passed. Therefore, the Court will

19   dismiss this case.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1. This action is dismissed without prejudice;

22          2. All pending motions are terminated; and

23          3. The clerk is directed to close this case.

24
     IT IS SO ORDERED.
25

26      Dated:     November 19, 2019                           /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
27

28
                                                           1
